Citation Nr: 0332852	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left shoulder disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to service connection for back and neck 
disability to include arthritis, claimed as secondary to the 
service-connected left shoulder disability.  

3.  Entitlement to service connection for a claimed nervous 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO, which denied an 
increase in a 20 percent rating for the service-connected 
left shoulder disability, denied service connection for 
claimed back and neck disabilities claimed as secondary to 
the service-connected left shoulder disability, and denied 
service connection for a claimed nervous disorder.  



REMAND

A review of the record shows that, in February 2002, the 
veteran underwent VA examinations for evaluation of his 
service-connected left shoulder disability, the claimed neck 
and back disabilities to include arthritis, and a claimed 
nervous condition, for compensation purposes.  

However, it is the Board's opinion that the VA examination 
reports are incomplete in that they have not adequately 
addressed the veteran's loss of function from his service-
connected left shoulder disability for purposes of evaluating 
him for a higher rating or the issue of whether his claimed 
neck and back disabilities are related to service.  

For example, in the orthopedic examination report, the 
veteran complained of some aching and stiffness in the left 
shoulder.  The examiner indicated that, in terms of the range 
of motion of the left shoulder, there was a lack of about 20 
degrees of full abduction as compared to the right, there was 
no loss of flexion or extension, and there was external 
rotation to neutral.  

However, there was no discussion of the presence or absence 
of fatigability or incoordination, and the examiner did not 
report any clinical findings in regard to whether there was 
additional range of motion loss due to pain on use or during 
flare-ups, or describe the degree of functional loss from the 
stated limitation of motion.  

In light of the foregoing, the veteran should be afforded 
another VA examination to fully assess the current nature and 
severity of the left shoulder disability.  

In so doing, the rating examination should specifically and 
adequately portray both the degree of functional loss and the 
additional range-of-motion loss due to pain on use or during 
flare-ups (38 C.F.R. § 4.40) resulting from the service-
connected left shoulder disability, and relate them to other 
factors such as weakened movement, excess fatigability, and 
incoordination (as set forth in 38 C.F.R. § 4.45).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board notes that in its decision, the RO 
considered the veteran's claim of an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the arm.  

However, on a June 2001 VA outpatient record, it was 
indicated that the veteran showed the beginning signs of 
ankylosis, fibrosis and degenerative changes in his left 
shoulder, and evidence of narrowing of the glenohumeral joint 
on X-ray evaluation.  

In light of that, other potentially applicable criteria 
include 38 C.F.R. § 4.71a, Diagnostic Codes 5200, for 
ankylosis of scapulohumeral articulation, and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202, for fibrous union of the 
humerus and recurrent dislocations of the shoulder at the 
scapulohumeral joint.  

Thus, another VA orthopedic examination should furnish 
findings that would clarify whether the degenerative changes 
and current nature of the veteran's service-connected left 
shoulder disability may more nearly approximate the criteria 
for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 or 5202 (2003).  

The Board notes that on a February 2002 VA examination report 
the examiner stated that the veteran was receiving Social 
Security benefits.  As part of the VA duty to assist the 
veteran, all Social Security Administration records should be 
obtained for consideration with the instant claims.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

On remand, the RO should also obtain any recent treatment 
records, in regard to the veteran's service-connected left 
shoulder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In reviewing the record, the Board notes that, in December 
2001, the veteran was seen on an outpatient basis at the VA 
by a psychiatrist, who stated that the veteran's pain was 
worsening and that he was totally disabled and could not 
work.  

The psychiatrist further opined that the veteran should 
receive 100 percent service-connected disability due to his 
shoulder injuries.  On his VA Form 9, received in October 
2002, the veteran reiterated that his VA doctor opined that 
he was 100 percent disabled for his shoulder injury.  

In light of these statements that can be construed as a 
"reasonably raised" claim for a total compensation rating 
due to individual unemployability (TDIU), the RO should also 
address whether the veteran is entitled to TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001); Norris v. West, 12 Vet. 
App. 413, 421 (1999); see also VAOGCPREC 12-2001 (July 6, 
2001).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) essentially enhances VA's obligation to notify him 
about his claims (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claims.  

A preliminary review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in two 
January 2002 letters to the veteran and in the rating 
decision of April 2002, he was not properly apprised of the 
redefined obligations of VA as contained in the VCAA.  

For example, the veteran was not notified of the evidence or 
information needed to establish entitlement to service 
connection for a nervous disorder.  Also, the RO did not 
clearly delineate who was obliged to obtain what evidence in 
support of the claims.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the January 2002 letter to the veteran, the RO advised him 
he had 60 days to submit evidence in support of his claim, 
and up to a year to submit evidence in consideration of 
determining the earliest possible effective date. 

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claims 
of an increased rating for the service-
connected left shoulder disability, 
secondary service connection for claimed 
neck and back disabilities, and service 
connection for a claimed nervous 
disorder.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for his service-
connected left shoulder disability since 
February 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and agencies, and obtain copies 
of the related medical records, which are 
not already on file.  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by that agency in awarding the 
veteran SSA disability benefits, as well 
as copies of all related SSA decisions.  

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected left shoulder disability.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed, to include 
X-ray studies and range of motion studies 
of the left shoulder.  

The examiner should state for the record 
whether and to what degree the left 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the particular service-
connected disability; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
furnish an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time; this determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
examiner should furnish an opinion 
regarding the extent of occupational 
impairment caused by the veteran's left 
shoulder disability, or the impact of 
such disability on the veteran's ability 
to maintain employment.  The clinical 
findings and reasoning that form the 
bases for these opinions should be set 
forth in the examination report.  

5.  The RO should adjudicate the claim of 
a total rating due to individual 
unemployability based on service-
connected disability (TDIU).  If the 
claim is denied, the veteran and his 
representative should be duly notified 
and provided an opportunity to appeal.  

6.  After completion of the foregoing, 
the RO should readjudicate the claims of 
an increased rating for the service-
connected left shoulder disability, 
service connection for neck and back 
disabilities claimed as secondary to the 
left shoulder disability, and service 
connection for a claimed nervous 
disorder.  If any benefit sought on 
appeal remains denied, the veteran should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond thereto.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


